Title: From George Washington to Matthew Campbell, 7 August 1772
From: Washington, George
To: Campbell, Matthew

 

Sir,
Mount Vernon August 7th 1772

In reply to your Letter of the 4th I think it a piece of Justice due to you to acknowledge that I was not lead to enquire into the price of the Goods I had purchased of your already, & might hearafter take from any thing that passed between us at the time I offered to discontinue my own Importations (upon Condition I could get my Goods at nearly what they would cost to Import them myself)—I very well remember that nothing conclusive passd between you & me on that occasion—as a proof of wch I made out my own Invoice & sent it home by Captn Jordan as usual, consequently you were not restraind on that Acct from charging me what you pleased—My enquiry arose from an opinion that I was dealing with you upon better terms than common, & this opinion was founded upon what Mr Adam told me of his Scheme when I came therefore to see an Article advanced a good deal higher than I expected I own to you that I was alarm’d & thought it high time to know upon what footing I was purchasing—If after this acknowledgement which I thought it incumbant on me to make in order that you might be released even from the apprehension of an engagement you still think proper to let me have the Goods I may find occasion to buy in the Country at 25 prCt Sterling advance upon the genuine Cost dischargeable at the Currt exchange I will confine my whole Country dealings to your Store & will endeavour to throw the Wages which I pay to hirelings into your hands also; provided you will let me know upon what certain reasonable advance they can have their Goods (upon the strength of my Credit) for unless they can deal with you upon better terms than with others I should not think myself justifyable in attempting to influence their choice, and this knowledge I must come at in order that I may convince them (if satisfied myself) of the propriety of the Measure.
You may believe me sincere when I assure you that no Man wishes to see your Company prosper in Trade more than I do and self Interest apart, I have always thought the way to do this was to Import largely and Sell low provided you could get a ready Vend & quick payments for your Goods but do not deceive yourself by the ready dispatch you have hitherto met with;

for thô I do not pretend to dispute your Selling at a low advance in general (having had no oppertunity at all of Judging) yet give me leave to add that the progress you have hitherto met with is by no means an evidt proof of it—The Mind of Man is fond of Novelty—Curiosity led many to your Store, & Inclination when there tempted them to be doing—to this they were excited by an opinion which most People had imbibd of your large Importation, & intended Scheme of Trade but my good Sir this is but the Work of a day, & like the Evening of it will Sink into obscurity unless by a Steady adherance to your Plan you convince the judgment as well as Satisfie the curiosity of your Customers—You see that I have used a freedom which Friendship only can excuse me for—If I did not wish well to your undertaking, I should not take the liberty of troubling you with my Sentiments which however different from your own, or wrong in your principles, are truely genuine. I am, with very great esteem Dr Sir Your Most Obedt Servt

Go: Washington


P.S. If you are in any doubt, in respect to the advance upon the Goods I may get for my own use, or are got upon my Credit, I do not want to hurry you into a determination. The matter may rest till the arrival of Mr Adam. Yrs &ca


G. W——n
